DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the die cutting knifes of Claims 1-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See Applicant’s Para. 0040 stating that the die cutting knifes are not illustrated. 
Therefore, “a die-cutting knife of the die-cutting module; or only partly cutting the web section with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module and then tearing off or cutting off the web section with two die-cutting knives of the die-cutting module; or only partly cutting with two die-cutting knives of the die-cutting module and then tearing off the web section,” of Claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, a cross-cutter that moves up and down of Claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the shredder of Claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See Applicant’s Para. 0046.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2, “wherein the severing step comprises: cutting the web section off with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module; or only partly cutting the web section with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module and then tearing off or cutting off the web section with two die-cutting knives of the die-cutting module; or only partly cutting with two die-cutting knives of the die-cutting module and then tearing off the web section,” is indefinite.  It is unclear if these steps can occur both at the di-cutting module and at a position downstream of the die-cutting module.  For example, “cutting the web section off with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module,” appears to occur either at a die cutting tool or at a die-cutting module.  But does not appear to occur downstream of the die-cutting module, as a die cutting tool and a die module are not downstream of the die cutting module.  In addition, “only partly cutting the web section with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module and then tearing off or cutting off the web section with two die-cutting knives of the die-cutting module,” appears to occur at a die-cutting tool or a die cutting module.  These structures appear not to be downstream of a die cutting module.   In addition, it is unclear how a knife can tear off a web section.  The Examiner notes that a knife blade is used for cutting.  Is some other portion of the knife being use for 
In re Claim 3, “wherein the severing step comprises: cutting the web section off by a cross-cutter that rotates or moves up and down and is different from a die-cutting knife of the die-cutting module;” is indefinite. Claim 1 allows for both “severing a web section from the web in the die-cutting module or downstream of the die-cutting module.”  Claim 3 appears to require the severing step to cut the web section by a cross-cutter that rotates or moves up and down and is different from a die cutting knife of the die cutting module.  However, Claim 1 can required cutting the web in the die-cutting module.  It is unclear how the web is cut in the die cutting module and also downstream of the die-cutting module, as is allowed by the claims.  
In re Claim 3, “or only partly cutting the web section off by a cross-cutter that rotates or moves up and down and is different from the die-cutting knife of the die-cutting module and then tearing off the web section,” is indefinite.  Claim 1 claims severing a web section in the die-cutting module.  Claim 3 depends from Claim 1, and requires the severing step to be cut by a cross-cutter that is different from the die-cutting knife of the die cutting module. It is unclear if the limitation of Claim 3 is modifying the limitation of Claim 1 or adding a second cut of the web to the claims.  The claims were examined as best understood.   
In re Claim 7, the cross-cutter” lacks antecedent basis.  Claim 7 depends from Claim 6, which depends from Claim 2.  Claim 3 introduced a cross cutter.  Should Claim 7 depend from Claim 3?  It is unclear if this is the same cross cutter introduced in Claim 3 or an additional cross cutter.  The claims were examined as best understood. Appropriate correction is required.  
In re Claim 11, “activating the die-cutting module and/or operating in-register at a matching speed relative to a printed image of a print on the web,” is indefinite.  It is unclear what “operating in-register” is referring to.  Is a sensor determining something, such as positioning or speed?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0183616 to Krauss.

In re Claim 1, Krauss teaches a method of operating a flat-bed die-cutter (see Figs. 1-2, die cutting module#12), the method comprising: 


In re Claim 2, Krauss teaches wherein the severing step comprises: cutting the web section off with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module (see Fig. 1, #12, the cutting knives of the die module cut off the web); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0183616 to Krauss in view of US 6,571,983 to Schumann.

In re Claim 1, Krauss teaches a method of operating a flat-bed die-cutter (see Fig. 1, die cutting module #12), the method comprising: 
feeding a printing substrate (see Fig. 1, web of printing material #24) in the form of a web to a die-cutting module (see Fig. 1, showing #24 fed into #12) of the flat-bed die-cutter and guiding the web through the die-cutting module (see Fig. 1); severing a web section from the web in the die-cutting module (see Par. 0029, teaching  In the flat-bed die-cutting module 12, the web of printing material 24 is cut by a lifting stroke H of a lower platen 28 equipped with die cutting knives) or downstream of the die-cutting module; and removing the web section as waste (see Para. 0029 teaching a stripping unit 18 and enter a tab separating unit 20 in which the blanks are separated from the waste and from each other, see also Fig. 1, #18/20).

While Krauss teaches separating the sheet downstream of the die cutting module (see Fig. 2, #58/56/60 and Para. 0031, Krauss does not teach using a blade to separate the sheet.  However, Schumann teaches that it is known to separate a web section downstream of a die cutting module (see e.g., Fig. 1 showing a web material with individual forms punched out – see also Fig. 6, showing a punch, the examiner notes that dispensing device separates the individual flat forms 103 from the rest of the web-like material #107).  In the same field of invention, web processing with punches, it 

In re Claim 2, Krauss in view of Schumann, for the reasons above in re Claim 1, teaches wherein the severing step comprises: cutting the web section off with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module (this is discussed above in re the 35 USC102 rejection to Krauss); or only partly cutting the web section with a die-cutting knife of a die-cutting tool or a die-cutting knife of the die-cutting module and then tearing off or cutting off the web section with two die-cutting knives of the die-cutting module (as best understood, the die cutting device of Fig. 6 of Schumann includes multiple cutting blades separated by interruptions #602, in Fig. 6, which are used to tear off the web – as noted above in it is unclear how the blade tears off the web section with a blade, as a blade cuts the work piece); or only partly cutting with two die-cutting knives of the die-cutting module and then tearing off the web section (as best understood, the die cutting device of Fig. 6 of Schumann includes multiple cutting blades separated by interruptions #602, in Fig. 6, which, in combination with #106 in Fig. 1, are used to tear off the web – as noted above in it is unclear how the blade tears off the web section with a blade, as a blade cuts the work piece).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0183616 to Krauss in view of US 6,571,983 to Schumann and further in view of US 2006/0233995 to Garland. 

In re Claim 3, Krauss in view of Schumann, for the reasons above in re Claim 1, does not teach wherein the severing step comprises: cutting the web section off by a cross-cutter that rotates or moves up and down and is different from a die-cutting knife of the die-cutting module; or only partly cutting the web section off by a cross-cutter that rotates or moves up and down and is different from the die-cutting knife of the die-cutting module and then tearing off the web section.

However, Garland teaches that it is known in the art, to cut out sets of labels to form kits (see Garland Para. 0024, teaching: The sheet marks 30 delineate a cut-line 37 to separate each of the carrier sheets 36 from the endless (continuous) liner 21.  These carrier sheets are cut by a slitting knife/blade mechanism or perforating mechanism, a die, a laser light cutter or may be simply marked for future cutting.  The mechanism 29 detects the sheet marks 30 and is activated whereby to separate the carrier sheets from the web or composite liner and labels.  This can be done with the carrier liner in movement).  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to cut out sets of labels as taught by Garland.  Doing so would provide a set of multiple different labels that are kept together so one of the set is not lost.  In other words, cutting out “sets” of labels would prevent one of the set of labels from being lost. 

Such a combination would provide for cutting the web section off by a cross-cutter that rotates or moves up and down and is different from a die-cutting knife of the die-cutting module (a slitting knife blade mechanism taught by Para. 0024); or only partly cutting (perforating mechanism) the web section off by a cross-cutter that rotates or moves up and down and is different from the die-cutting knife of the die-cutting module and then tearing off the web section (see Schumann, Fig. 1, the claims were examined as best understood).

In re Claim 4, Krauss in view of Schumann, for the reasons above in re Claim 3, does not teach moving the severed web section out of the die-cutting module by way of a pair of rollers. However, Garland teaches that it is known to move web portions out of a die cutter by a roller (see annotated Fig. 1, below).

    PNG
    media_image1.png
    450
    725
    media_image1.png
    Greyscale

	In the same field of invention, web moving from die cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the roller illustrated in Garland to move the waste to the spindle #33 and rewind roll of Garland.  Doing so would collect the waste in a simple roll to easily dispose of.  

In re Claim 5, Krauss in view of Schumann, and Garland, for the reasons above in re Claim 4, teaches wherein the cross-cutter is disposed upstream or downstream of the pair of rollers (rollers in Garland are downstream of the cutter in Fig. 1, #28).

In re Claim 6, Krauss in view of Schumann, for the reasons above in re Claim 2, does not teach comprises moving the severed web section out of the die-cutting module 

	In the same field of invention, web moving from die cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the roller illustrated in Garland to move the waste to the spindle #33 and rewind roll of Garland.  Doing so would collect the waste in a simple roll to easily dispose of.  

In re Claim 7, Krauss in view of Schumann, does not teach wherein the cross-cutter is disposed upstream or downstream of the pair of rollers. 

However, Garland teaches that it is known in the art, to cut out sets of labels to form kits (see Garland Para. 0024, teaching: The sheet marks 30 delineate a cut-line 37 to separate each of the carrier sheets 36 from the endless (continuous) liner 21.  These carrier sheets are cut by a slitting knife/blade mechanism or perforating mechanism, a die, a laser light cutter or may be simply marked for future cutting.  The mechanism 29 detects the sheet marks 30 and is activated whereby to separate the carrier sheets from the web or composite liner and labels.  This can be done with the carrier liner in movement).  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to cut out sets of labels as taught by Garland.  Doing so would provide a set of multiple different labels that are kept together so one of the set is not lost.  In other words, cutting out “sets” of labels would prevent one of the set of labels from being lost. 


Further, in re Claim 7, Krauss in view of Schumann, and Garland for the reasons immediately above teaches wherein the cross-cutter is disposed upstream or downstream of the pair of rollers (rollers in Garland are downstream of the cutter in Fig. 1, #28).  The claims were examined as best understood. 

In re Claim 8, Krauss in view of Schumann, for the reasons above in re Claim 2, does not teach removing the waste as a web and winding the waste onto a winding roller.  However, Garland teaches removing the waste as a web and winding the waste onto a winding roller (see Garland Fig. 1, #33 and #34).
	
In the same field of invention, web moving from die cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the roller illustrated in Garland to move the waste to the spindle #33 and rewind roll of Garland.  Doing so would collect the waste in a simple roll to easily dispose of.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0183616 to Krauss in view of US 6,571,983 to Schumann, and further in view of US 5,470,004 to Mineki and US 2019/0381684 to Murphy.

In re Claim 9, Krauss in view of Schumann, for the reasons above in re Claim 1, does not teaches separating the web into sheets (see Krauss, Para. 0031, teaching ensuring the punched sheets are severed).  However, modified Krauss does not teach which comprises removing the waste in the form of sheets and depositing or shredding the sheets.

However, Mineki teaches that it is known to place scrapped sheets into scrap container (see Fig. 1, showing scrap portions 2b directed to a container below the device).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to direct the scrap of modified Krauss to a container below the device.  Doing so would collect the scraps in one place a make it easy for the operator to dispose of the scraps, as opposed to having to pick up scraps all over the floor. 
	
In addition Murphy teaches it is known to shred waste (see Murphy Para. 0025).  In the same field of invention, die cutting, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to shred the waste.  Doing so would reduce the likely hood that the waste material would foul the machined (see Murphy Para. 0025).  
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0183616 to Krauss in view of US 6,571,983 to Schumann, and further in view of US 5,470,004 to Mineki and US 2019/0381684 to Murphy, and further in view of US 2014/0179503 to RAU.

In re Claim 11, modified Krauss, in re Claim 9, teaches operating the device wherein after a sheet is removed the device can be reactivated, during or after removing the sheet (when the sheet is removed from the die, the next sheet is operated on and the sheet is moving through the web storage reel #50); however, modified Krauss does not teach operating in-register at a matching speed relative to a printed image of a print on the web. 

However, Rau teaches, “which comprises feeding the web of printing material to the at least one rotary processing module in register by the flat-bed die cutting and/or stamping/embossing unit.  The transport and guide devices of the flat-bed die cutting and/or stamping/embossing unit are used in order to ensure in-register feeding.” (See Para. 0013).   In the same field of invention, printing dies, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to operate in register at 
 
In re Claim 12, Krauss in view of  Schumann, Mineki, Murphy, and RAU, for the reasons above in re Claim 1, teaches which comprises starting the feeding of the web to the flat-bed die-cutter and guiding of the web through the die-cutting module at a beginning of a production run, continuing without interruption during a removal of the web section and the in-register die-cutting of the web at matching speed, and not stopping until production ends (the examiner notes that Claim12 appears to claim a normal production run, which is what modified Krauss would perform under normal conditions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724